             Case 2:19-cv-01557-APG-NJK Document 22 Filed 10/09/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 JODY MILLAGE,                                            Case No.: 2:19-cv-01557-APG-NJK

 4            Plaintiff                                                    Order

 5 v.

 6 SMITH’S FOOD & DRUG CENTERS, INC.,

 7            Defendant

 8           Pursuant to the scheduling order, the proposed joint pretrial order was due by October 5,

 9 2020. ECF No. 21. Nothing has been filed.

10           I THEREFORE ORDER that by October 30, 2020, the parties shall file the proposed

11 joint pretrial order. Failure to comply may result in dismissal with prejudice without further

12 notice.

13           DATED this 9th day of October, 2020.

14

15
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
